         Case 2:19-cv-14605-BWA Document 39 Filed 12/17/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

JACOB FAY LUKE, SR.                                               CIVIL ACTION

VERSUS                                                            NO. 19-14605

STEPHEN BERGERON, et al.                                          SECTION M (3)

                                           ORDER

       Having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge (R. Doc. 38), and the failure of any party

to file an objection to the Report and Recommendation, the Court hereby approves the Report and

Recommendation and adopts it as its opinion in this matter except that the claims are dismissed

without prejudice. Therefore,

       IT IS ORDERED that plaintiff’s claims are DISMISSED WITHOUT PREJUDICE for

failure to prosecute.

       New Orleans, Louisiana, this 17th day of December, 2020.




                                           _________________________________
                                           BARRY W. ASHE
                                           UNITED STATES DISTRICT JUDGE
